Hooker, J.
The complainant purchased the premises at a foreclosure sale, held March 19, 1906. The order nisi of confirmation was filed on that day, and was made absolute by an order of court on April 9, 1906. The question now before us arises upon an application for a writ of assistance.
The petition was filed September 21, 1906, and we are asked to hold that this was before the expiration of the period fixed by statute for redemption; it being contended that the statutory period of six months did not begin to run until the order of confirmation was made absolute by the order of the court on April 9th. The statute provides for a redemption within “six months from the time of such sale.” Act No. 200, Pub. Acts 1899, §§ 111, 118. This language is not ambiguous, and should be held to mean what it plainly says. The time of sale does not mean “time when the sale is confirmed.” *371Under counsel’s contention the six-months period could not begin to run until all questions that might arise over the order nisi should be finally settled.
As this is the only question properly raised by the record, it is only necessary to add that the order is affirmed, with costs.
MoAlvay, C. J., and Carpenter, Grant, and Moore, JJ., concurred.